F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         SEP 13 2002
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

    v.                                                 No. 02-2006
                                              (D.C. No. CIV-98-117-BB/DJS)
    JAY DEE PFANNENSTIEL,                            (D. New Mexico)

               Defendant - Appellant,

         and

    WESTERN BANK, Gallup, New
    Mexico; LORI HERRERA SILVA;
    GOLDEN GROWTH ENTERPRISES
    COMPANY; TREASURER of
    MCKINLEY COUNTY, New Mexico;
    TAX ASSESSOR of COUNTY of
    McKINLEY, New Mexico,

               Defendants.


                             ORDER AND JUDGMENT         *




Before KELLY and BALDOCK , Circuit Judges, and        BRORBY , Senior Circuit
Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      The United States commenced this action to reduce to judgment federal tax

assessments against Jay Dee Pfannenstiel. It also sought to set aside as fraudulent

Pfannenstiel’s conveyance of certain real property located in New Mexico, to

foreclose tax liens on that property, and to obtain a deficiency judgment for any

deficiency remaining after the sale of the property. Appearing pro se,

Pfannenstiel appeals the district court’s ruling in favor of the United States.

      The parties are familiar with the facts, so we need not repeat them here.

On appeal, Pfannenstiel argues that the government’s complaint lacked a critical

allegation, namely, that the government issued Pfannenstiel a notice of deficiency.

As a result, asserts Pfannenstiel, the district court lacked jurisdiction. He claims,

as well, that the government’s evidence, showing that it did in fact mail a notice

of deficiency to Pfannenstiel, was inadmissible hearsay and should not have been

admitted by the district court. The district court ruled that Pfannenstiel’s

jurisdictional challenge lacks any basis in law, and it similarly rejected

Pfannenstiel’s evidentiary objection. As to both rulings, we conclude that the

district court was correct.


                                          -2-
      Pfannenstiel also raises an evidentiary challenge to certain documents

admitted by the district court demonstrating the validity of the tax assessments

leveled against him. We again conclude that in admitting the

government-prepared “Certificates of Assessments and Payments,” the district

court did nothing improper. Nor do we believe that the district court’s reliance on

this evidence had the effect of erroneously shifting the burden of proof to

Pfannenstiel. Lastly, we reject Pfannenstiel’s assertion that the government’s suit

was untimely.

      For reasons substantially the same as stated by the district court, we

AFFIRM the judgment of the United States District Court for the District of

New Mexico.


                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                         -3-